Case 8:20-cv-01973-JLS-DFM Document 16 Filed 11/13/20 Page 1 of 3 Page ID #:126


1
     LEONARDMEYER LLP
2    Derek J. Meyer (State Bar No. 278346)
     10250 Constellation Blvd.
3    14th Floor
     Los Angeles, CA 90067
4    Tel: (310) 220-0331
     rmeyer@leonardmeyerllp.com
5
     Attorney for Defendant Chicago Analytic Trading
6    Company, LLC d/b/a Little River Capital, LLC

7    GARCIA RAINEY BLANK & BOWERBANK LLP
     Norma V. Garcia (SBN 223512)
8
     Jeffrey M. Blank (SBN 217522)
9    Hugo A. Lopez (SBN 315846)
     695 Town Center Drive Suite 700
10   Costa Mesa, CA 92626
     714-382-7000
11   714-382-0031 (fax)
     jblank@garciarainey.com
12
     ngarciaguillen@garciarainey.com
13   hlopez@garciarainey.com

14   Attorney for Plaintiffs
15
                                   UNITED STATES DISTRICT COURT
16
                                  CENTRAL DISTRICT OF CALIFORNIA
17
     CLIFFORD A. ROSEN, an individual; RONALD
18   A. CHRISTENSEN, an individual,           Civil Action No. 8:20-cv-01973 JLS (DFMx)
19                  Plaintiffs,
                                                     STIPULATION TO EXTEND TIME TO
20                  v.                               RESPOND TO INITIAL COMPLAINT BY
                                                     NOT MORE THAN 30 DAYS (L.R. 8-3)
21   URBAN COMMONS, LLC, a Delaware Limited
     Liability Company; URBAN COMMONS 6th            Complaint Served: October 22, 2020
22   AVE SEATTLE, LLC, a Delaware Limited            Current Response Date: November 12, 2020
     Liability Company; URBAN COMMONS                New Response Date: Dec. 11, 2020
23   BATTERY PARK, LLC, a Delaware Limited
     Liability Company; CHICAGO ANALYTIC             Honorable Josephine L. Staton
24   TRADING COMPANY, LLC, d/b/a
     LITTLERIVER CAPITAL, LLC, a Delaware
25   Limited Liability Company; DIGITAL CAPITAL
     MARKETS, LLC, a Maryland Limited Liability
26   Company; TAYLOR WOODS, an individual;
     HOWARD WU, an individual; C. BRIAN
27   EGNATZ, an individual; and DOES 1 through 10,
     inclusive
28                  Defendants.
                                         -1-
          STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT (L.R. 8-3)
Case 8:20-cv-01973-JLS-DFM Document 16 Filed 11/13/20 Page 2 of 3 Page ID #:127


1
2           IT IS HEREBY STIPULATED, pursuant to Local Rule 8-3, by and between Plaintiffs
3    CLIFFORD A. ROSEN, an individual; RONALD A. CHRISTENSEN, an individual (collectively
4    “Plaintiffs”), and Defendant CHICAGO ANALYTIC TRADING COMPANY, LLC, d/b/a LITTLE
5    RIVER CAPITAL, LLC (“Defendant”), through their undersigned counsel, that Defendant may have
6    a twenty-nine (29) day extension of time, up to and including December 11, 2020, to file an answer or
7    otherwise respond to Plaintiffs’ Complaint in the above-captioned action. No prior extension has been
8    requested by Defendant.
9
10   Dated: November 13, 2020
11
12          /s/ Norma V. García                                /s/ Derek J. Meyer
13          GARCIA RAINEY BLANK &                              LEONARDMEYER LLP
            BOWERBANK LLP
14
            Jeffrey Michael Blank                              Derek J. Meyer (State Bar No. 278346)
15          Norma V. Garcia                                    10250 Constellation Blvd., 14th Floor
            Hugo Armando Lopez                                 Los Angeles, CA 90067
16
            695 Town Center Drive Suite 700                    Tel: (310) 220-0331
17          Costa Mesa, CA 92626                               rmeyer@leonardmeyerllp.com
            714-382-7000
18          714-382-0031 (fax)                                 Counsel for Defendant Chicago Analytic
             jblank@garciarainey.com                           Trading Company, LLC d/b/a Little River
19          ngarciaguillen@garciarainey.com                    Capital, LLC
            hlopez@garciarainey.com
20
21          Counsel for Plaintiffs

22
23
24
25
26
27
28

                                        -2-
         STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT (L.R. 8-3)
Case 8:20-cv-01973-JLS-DFM Document 16 Filed 11/13/20 Page 3 of 3 Page ID #:128


1
2                           ATTESTATION OF CONCURRENCE IN FILING
3            I, Derek J. Meyer, am the ECF user whose ID and password are being used to file the
4    foregoing Stipulation. Pursuant to Local Rule 5-4.3.4(a)(2), I hereby attest that all signatories listed
5    above, and on whose behalf this filing is submitted, concur in the filing’s content and have authorized
6    the filing.
7
     Dated: November 13, 2020
8                                                                Respectfully submitted,
9                                                                /s/ Derek J. Meyer
                                                                 LEONARDMEYER LLP
10                                                               Derek J. Meyer (State Bar No. 278346)
                                                                 10250 Constellation Blvd.
11                                                               14th Floor
                                                                 Los Angeles, CA 90067
12                                                               Tel: (310) 220-0331
                                                                 rmeyer@leonardmeyerllp.com
13
                                                                 Attorney for Defendant Chicago Analytic
14                                                               Trading Company, LLC d/b/a LittleRiver
                                                                 Capital, LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -3-
          STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT (L.R. 8-3)
